Appeal Dismissed and Memorandum Opinion filed November 13, 2018




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00858-CR


                   WILLIAM STEPHEN LUSH, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1098506


                MEMORANDUM                       OPINION

      This is an attempted appeal of the appellant’s “Request for Permission to
Appeal for Overturn or Reduction in Offense of Class A Misdemeanor Deadly
Conduct to Class C Misdemeanor Theft.” The trial court did not rule on this motion.

      In Texas, appeals in criminal cases are permitted only when they are
authorized by statute. State ex rel. Lykos, 330 S.W.3d 904, 915 (Tex. Crim. App.
2011); see Tex. Code Crim. Proc. art. 44.02. Generally, a criminal defendant may
only appeal from a final judgment. See State v. Sellers, 790 S.W.2d 316, 321 n. 4
(Tex. Crim. App. 1990).

      Because this appeal does not fall within the exceptions to the general rule that
appeal may be taken only from a final judgment of conviction, we have no
jurisdiction.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM




Panel consists of Chief Justice Frost and Justices Jamison and Donovan.
Do Not Publish – Tex. R. App. P. 47.2(b)




                                          2